Citation Nr: 0517338	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently assigned a 10 percent 
evaluation.

2.  Entitlement to an increased rating for instability of the 
left knee, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1989 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2000, which granted a 10 percent rating for the 
veteran's service-connected left knee disability.  In 
November 2001, the veteran appeared at a hearing held at the 
RO before the undersigned (i.e., Travel Board hearing).  The 
case was remanded for additional development in October 2003.  
In an October 2004 rating decision, the RO divided the 
veteran's service-connected left knee condition into two 
disabilities - chondromalacia patella and instability - and 
assigned separate 10 percent ratings for each disability.  


FINDINGS OF FACT

1.  Chondromalacia patella of the left knee is manifested by 
range of motion from 0 to 95 degrees, with pain at the end of 
flexion, and objective signs of functional impairment of 
weakness on repetitive motion.  

2.  Instability or subluxation of the left knee has not been 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5019 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for instability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.71a, Diagnostic Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence.  See 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet.App. 589 (1991); Francisco v. Brown, 7 Vet.App. 55 
(1994).  In addition to the historical record, the evidence 
includes the reports of VA examinations of the veteran 
conducted in August 2000 and July 2002; VA outpatient 
treatment records dated from April to June 2000, and from May 
to October 2001; private physical therapy records dated from 
December 2000 to March 2001; and the transcript of the 
veteran's Travel Board hearing in November 2001.  

Service medical records show that the veteran fell and 
injured her knee during basic training, possibly sustaining a 
non-displaced or chip fracture.  In March 1990, she was 
granted service connection for a left knee disability, 
assigned a noncompensable evaluation.  In April 2000, she 
filed a claim for an increased rating; as indicated above, 
this has resulted in the grant of separate 10 percent ratings 
for chondromalacia and instability of the left knee.  

The veteran contends that her activities are significantly 
limited due to her left knee conditions.  She maintains that 
she has constant pain in the knee, as well as stiffness, 
swelling, and instability.  She states that due to the 
instability, her left knee gives way frequently, causing her 
to fall.  She states she has been diagnosed with arthritis.  

VA outpatient treatment records show that in June 2000, X-
rays of the left knee were normal.  On a VA examination in 
August 2000, there was no swelling or effusion, although 
there was tenderness.  Range of motion was from 0 to 140 
degrees, with pain; the examiner opined that she had moderate 
functional impairment due to pain.  It was noted that she 
reported instability.  

Private physical therapy records include an initial 
evaluation performed in December 2000.  Under "functional 
capacity," it was noted that there were no restrictions as 
to work (although there were restrictions in her recreational 
activities).  On examination, her gait was normal.  Muscle 
performance on extension and flexion was 4/5, and range of 
motion was from 0 to 95 degrees.  It was noted that a 
magnetic resonance imaging (MRI) scan was to be performed.  
She was then seen in March 2001; at this time, it was noted 
that she had undergone arthroscopic surgery of the left knee 
in February 2001, two days earlier.  The diagnosis was 
chondromalacia patella/patello-femoral syndrome.  On 
examination, her strength was 3/5, and her range of motion 
was from -15 to 80 degrees.  She also had a moderate 
arthrogenic gait.  Five days later, her range of motion had 
improved to from 0 to 105 degrees of active motion, although 
her muscle performance was still 3/5, and she had generalized 
joint effusion.  

A progress report 4 weeks post surgery noted that the veteran 
said she felt her knee popping at times without pain, and 
pain after accidental twisting of the knee.  She had a trace 
arthrogenic gait, muscle performance on extension was 4/5, 
and active range of motion was from 0 to 120 degrees.  

VA records show that in June 2001, mild effusion of the left 
knee was noted.  In July 2002, a VA examination was 
performed.  The veteran's major complaints were constant pain 
of the left knee, and a continual sense of instability.  On 
examination, her range of motion was from 0 degrees of 
extension to 100 degrees of flexion, associated with 
discomfort at the extreme of flexion.  She complained of pain 
to pressure.  No effusion was present.  Quadriceps were equal 
in circumference.  There appeared to be a sense of weakness 
and lack of endurance on repetitive motion of the left knee 
associated with discomfort.  There was no instability of 
medial, or lateral collateral ligaments, or of the anterior 
or posterior cruciate ligaments.  There was no abnormal 
movement, except guarding at the limits of flexion.  The 
veteran's gait was normal.  X-rays disclosed a normal knee, 
with no degenerative process.  The conclusion was that the 
veteran had moderate disability due to her injury of the left 
knee, due to restriction of motion which was associated with 
discomfort.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The appellant has been granted a 10 percent rating based on 
instability, evaluated under diagnostic code 5257, and a 10 
percent rating for chondromalacia, based on painful motion, 
under diagnostic code 5019 (pertaining to bursitis).

Bursitis is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Code 5019.  Degenerative arthritis, established by X-
ray findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5261.  Except for a period two days 
after arthroscopic surgery, the appellant has not exhibited 
limitation of extension in the left knee.  

Limitation of leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  Even 
two days after her surgery, she was able to flex her left 
knee to 80 degrees, and the remainder of the evidence shows 
flexion ranging from 95 degrees to 140 degrees.  On the most 
recent VA examination, flexion was to 100 degrees, with pain 
only at the end.  

Thus, she does not have compensable limitation of flexion or 
extension.  When arthritis is present, accompanied by some 
limitation of motion, but the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Although she does not have arthritis, she does have 
chondromalacia.  Swelling was primarily shown during the 
first couple of weeks after her arthroscopic surgery in 
February 2001.  Satisfactory evidence of painful motion is 
shown, with resulting sense of weakness and reduced 
endurance.  The current 10 percent evaluation, based on 
painful motion, takes into consideration functional 
impairment due to factors such as pain on motion, weakened 
movement, excess fatigability, lost endurance, or swelling.  
See 38 C.F.R. §§ 4.40, 4.45 (2000), DeLuca v. Brown, 
8 Vet.App. 202 (1995).  Thus, a higher rating based on these 
factors is not warranted for chondromalacia patella.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  Although the veteran has subjective complaints of 
instability, the medical evidence of record does not show 
clinical instability.  Likewise, subluxation has not been 
objectively confirmed.  Thus, a higher rating for instability 
is not warranted.  

Accordingly, a question as to which of two evaluations to 
apply has not been presented, and the disability picture does 
not more nearly approximate the criteria required for the 
next higher rating, for either chondromalacia or instability.  
38 C.F.R. § 4.7 (2004).  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The notice must: (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to obtain; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The file shows that by RO correspondence dated in July 2002 
and February 2004, the veteran was informed of the evidence 
necessary to substantiate her claim.  She was informed of her 
and VA's respective obligations to obtain different types of 
evidence, and she was told to submit "any additional 
evidence that pertains to her appeal."  Although not sent 
prior to the November 2000 rating action on appeal, the 
subsequent content compliant notice provided her with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA; thus, the error was not 
prejudicial.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  The November 1999 and October 2004 
rating decisions, the February 2001 statement of the case, 
correspondence dated in May 2001, and supplemental statements 
of the case dated in July 2001 and October 2004 also provided 
information regarding the evidence necessary to substantiate 
her claim.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  VA records have been obtained, and two VA 
examinations were conducted.  Private physical therapy 
records were provided by the veteran, but she did not 
provide, or authorize VA to obtain, private medical records 
expressly requested by VA.  Specifically, the physical 
therapy records show that she underwent an MRI scan of the 
left knee sometime between December 2000 and February 2001, 
and that she underwent arthroscopic surgery of the knee in 
February 2001.  She was asked to submit authorization for the 
MRI records in a May 2001 letter, and in July 2002, she was 
asked to authorize release of the records of the arthroscopic 
surgery; she did not respond to either of these requests.  
The duty to assist is not a one-way street, and the veteran 
has failed to fully cooperate with the VA in developing 
evidence pertinent to her claim.  38 C.F.R. § 3.159; Wood v. 
Derwinski, 1 Vet.App. 190 (1991).    

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met, to the 
extent possible in view of the veteran's failure to provide 
relevant information.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Mayfield, supra; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 10 percent for instability of the 
left knee is denied.

An evaluation in excess of 10 percent for chondromalacia 
patella of the left knee is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


